
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 899
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Dodd (for himself,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Sanders, Mr. Durbin,
			 Mr. Lieberman, Ms. Cantwell, Mr.
			 Akaka, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 401(b)(2) of the Higher Education Act of
		  1965 regarding the Federal Pell Grant maximum amount.
	
	
		1.Federal Pell Grant maximum
			 amountSection 401(b)(2) of
			 the Higher Education Act of 1965
			 (20 U.S.C.
			 1070a(b)(2)) is amended—
			(1)by redesignating
			 subparagraph (B) as subparagraph (C);
			(2)by striking
			 subparagraph (A) and inserting the following:
				
					(A)Except as provided in subparagraph
				(B), the amount of the Federal Pell Grant for a student eligible under this
				part shall be—
						(i)$7,600 for academic year
				2007–2008;
						(ii)$8,600 for academic year
				2008–2009;
						(iii)$9,600 for academic year
				2009–2010;
						(iv)$10,600 for academic year
				2010–2011; and
						(v)$11,600 for academic year
				2011–2012,
						less an amount equal to the amount determined to be the
				expected family contribution with respect to that student for that
				year.;
				and
			(3)by inserting
			 after subparagraph (A) (as amended by paragraph (2)) the following:
				
					(B)If the Secretary determines that the
				increase from one academic year to the next in the amount of the maximum
				Federal Pell Grant authorized under subparagraph (A) does not increase
				students’ purchasing power (relative to the cost of attendance at an
				institution of higher education) by not less than 5 percentage points, then the
				amount of the maximum Federal Pell Grant authorized under subparagraph (A) for
				the academic year for which the determination is made shall be increased by an
				amount sufficient to achieve such a 5 percentage point
				increase.
					.
			
